Title: From Thomas Jefferson to United States Congress, 3 December 1806
From: Jefferson, Thomas
To: United States Congress


                                                
                            To the Senate & House of Representatives of the US. of America
                     
                            
                        Dec. 3. 1806.
                  

                        I have the satisfaction to inform you that the negociation depending between the US. and the government of
                            Great Britain is proceeding in a spirit of friendship & accomodation which promises a result of mutual advantage. delays
                            indeed have taken place occasioned by the long illness, and subsequent death of the British minister charged with that
                            duty. but the Commissioners appointed by that government to resume the negociation have shewn every disposition to hasten
                            it’s progress. it is however a work of time; as many arrangements are necessary to place our future harmony on stable
                            grounds. in the mean time we find by the communications of our plenipotentiaries, that a temporary suspension of the act
                            of the last session, prohibiting certain importations, would, as a mark of candid disposition on our part, & of
                            confidence in the temper & views with which they have been met, have a happy effect on it’s course. a step so friendly
                            will afford further evidence that all our proceedings have flowed from views of justice & conciliation, and that we give
                            them willingly that form which may best meet corresponding dispositions.
                        Add to this that the same motives which produced the postponement of the act till the 15th. of November last,
                            are in favor of it’s further suspension: and as we have reason to hope that it may soon yield to arrangements of mutual
                            consent & convenience, justice seems to require that the same measure may be dealt out to the few cases which may fall
                            within it’s short course, as to all others preceding & following it. I cannot therefore but recommend the suspension of
                            this act for a reasonable time, on considerations of justice, amity, & the public interests.
                        
                            Th: Jefferson
                            
                            
                        
                    